Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               DETAILED ACTION
This office action is in response to the communication filed on 09/14/2020. Claims 116-135 are pending in the application. Claims 116-135 have been rejected.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
         Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

       Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www. uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance /eTD-info-I.jsp.

Claims 116-135 of the instant application are provisionally rejected under the judicially created doctrine of obviousness type double patenting as being un-patentable over claims 150-198 of the copending application No. 15/432,825.
In particular, claims 116, 134 and 135 of the instant application is obvious over claims 150, 168 and 186 of the copending application No. 15/432,825; and claims 117-118, 123 and 130-133 of the instant application is obvious over claims 151-159, 163-175 and 180-201 of the copending application No. 15/432,825; and claims 120-122 of the instant application is obvious over claims 154-155 and 172-174 of the copending application No. 15/432,825; and claims 126-129 of the instant application is obvious over claims 160-162, 178-180 and 203-205 of the copending application No. 15/432,825. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the features of claim-set of the instant application either exist in similar or different names, and/or they are obvious variations of each other. Conflicting claim sets of both of the instant application and the copending application are directed to method of processing information involving a separation kernel hypervisor comprising steps of transitioning from the separation kernel hypervisor to a virtualization assistance layer and making policy decision based on behavior analysis of guest operating system. Differences between the conflicting claim set of the instant application and the conflicting claim set of the copending application are that features set forth by the conflicting claim set of the instant application have been presented in alternative fashion (by grouping them differently) or with broader scope. 
However, at the time of invention, it would have been obvious to a person of ordinary skill in the art to modify or re-arrange the features of the dependent and the independent claims of the copending application in order to present the claimed invention alternatively or with broader scope since claims with broader scopes would inherently encompass more features.
This is a provisional obviousness-type double patenting rejection. 

                                                   Allowable Subject Matter
Claims 116-133 would be allowable if rewritten or amended (or a terminal disclaimer is filed) to overcome the obviousness type double patenting rejections, set forth in this Office action.
Claims 134 and 135 would be allowable if rewritten or amended (or a terminal disclaimer is filed) to overcome the obviousness type double patenting rejections, set forth in this Office action. In order to further distinguish the claim languages from the cited prior arts, applicant is suggested to rewrite the independent claims 134 and 135 in a similar fashion of allowed claims 168 and 186 of parent application No. 15/432,825, or to  further incorporate features similar to “analyzing, by the suspect code defense mechanism, behavior of the guest operating system; and making policy decision for the separation kernel hypervisor based on the analysis” in the claims.

                                                                 Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shanto M. Abedin whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494